DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020, 08/24/2020 and 01/13/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
	Claims 1-20 have been allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 9-10) of 11/18/2020, amended claims filled on 11/18/2020 and closet prior art of record Richardson (US20160096622A1).
Richardson discloses a control device for generating directional signals in response to user input indicating a desired direction for an unmanned aerial vehicle (UAV) and a release signal in response to user input indicating a request to release a lifesaving equipment from the UAV and transmitting the directional and release signals to the UAV. The UAV is moved in a desired direction of travel in response to receiving the directional signals, and moves an equipment engagement mechanism into an open configuration to release the equipment in response to receipt of the release signal.

In regards to claim 19, Richardson either individually or in combination with other prior art fails to teach or render obvious an unmanned aerial vehicle (UAV), comprising: receiving a first user input at a first user interface, the first user input providing one or more instructions to effect an autonomous flight of the UAV towards a target, the first user input comprising information regarding a first flight parameter and a second flight parameter controlling the autonomous flight of the UAV, and the first flight parameter being associated -6-Application No. 16/109,991 Attorney Docket No. 00203.1299.OQUS with at least one of a direction of a flight path of the UAV, a velocity of the UAV, or an acceleration of the UAV; and receiving a second user input at a second user interface, the second user input providing one or more instructions to modify the first flight parameter to be a modified first flight parameter that is configured to alter the at least one of the direction of the flight path of the UAV, the velocity of the UAV, or the acceleration of the UAV to modify the autonomous flight of the UAV, 
In regards to claim 20, Richardson either individually or in combination with other prior art fails to teach or render obvious an unmanned aerial vehicle (UAV) towards a target, the first user input comprising information regarding a first flight parameter and a second flight parameter controlling the autonomous flight of the UAV, and the first flight parameter being associated with at least one of a direction of a flight path of the UAV, a velocity of the UAV, or an acceleration of the UAV; and -7-Application No. 16/109,991 Attorney Docket No. 00203.1299.OQUS receive a second user input at a second user interface, the second user input providing one or more instructions to modify the first flight parameter to be a modified first flight parameter that is configured to alter the at least one of the direction of the flight path of the UAV, the velocity of the UAV, or the acceleration of the UAV to modify the autonomous flight of the UAV, wherein: the second flight parameter includes a flight parameter, associated with the first user input, that is unchanged by the second user input; and at least during a duration of the second user input, a flight of the UAV being determined according to the modified first flight parameter and the second flight parameter that is unchanged.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662